


Exhibit 10.11
STOCK OPTION AGREEMENT
 
 
Participant: [ ]


Number of Shares: […….]


Expiration Date: [………]


Grant Date: _________, 20__


Option Price: [ ]
(Closing Price of Shares on Grant Date)




 
Vesting Dates:


















1/3rd vested on the day prior to the first anniversary of the Grant Date


2/3 vested on the day prior to the second anniversary of the Grant Date


Fully vested on the day prior to the third anniversary of the Grant Date





1.Grant of Option. This option is granted pursuant to the Premier, Inc. 2013
Equity Incentive Plan (the “Plan”), by Premier, Inc. (the “Company”) to the
Participant. The Company hereby grants to the Participant as of the Grant Date
(set forth above) a non-qualified stock option (the “Option”) to purchase the
number of shares set forth above of the Company’s Class A common stock, $0.01
par value (“Shares”), at an option price per share (the “Option Price”) set
forth above, pursuant to the Plan, as it may be amended from time to time, and
subject to the terms, conditions, and restrictions set forth herein. Capitalized
terms in this stock option agreement (this “Award Agreement”) shall have the
meaning specified in the Plan, unless a different meaning is specified herein.
2.    Terms and Conditions. The terms, conditions, and restrictions applicable
to the Option are specified in the Plan, this Award Agreement, including Exhibit
A – Option Rules and Exhibit B – Section 280G Rules, and the prospectus dated
October, 2013 and any applicable prospectus supplement (together, the
“Prospectus”). The terms, conditions and restrictions in the Plan and Prospectus
include, but are not limited to, provisions relating to amendment, vesting,
cancellation, and exercise, all of which are hereby incorporated by reference
into this Award Agreement to the extent not otherwise set forth herein.
By accepting the Option, the Participant acknowledges receipt of the Prospectus
and that he or she has read and understands the Prospectus.
The Participant understands that the Option and all other incentive awards are
entirely discretionary and that no right to receive an award exists absent a
prior written agreement with the Company to the contrary. The Participant also
understands that the value that may be realized, if any, from the Option is
contingent, and depends on, the future market price of the Common Stock, among
other factors. The Participant further confirms the Participant’s understanding
that the Option is intended to promote employee retention and stock ownership
and to align employees’ interests with those of shareholders, is subject to
vesting conditions and will be cancelled if the vesting

        

--------------------------------------------------------------------------------




conditions are not satisfied. Thus, the Participant understands that (a) any
monetary value assigned to the Option in any communication regarding the Option
is contingent, hypothetical, or for illustrative purposes only, and does not
express or imply any promise or intent by the Company to deliver, directly or
indirectly, any certain or determinable cash value to the Participant; (b)
receipt of the Option or any incentive award in the past is neither an
indication nor a guarantee that an incentive award of any type or amount will be
made in the future, and that absent a written agreement to the contrary, the
Company is free to change its practices and policies regarding incentive awards
at any time; (c) vesting may be subject to confirmation and final determination
by the Committee that the vesting conditions have been satisfied; and (d) Shares
received upon exercise of the Option shall be subject to lock-up restrictions as
described in Section 15 of this Award Agreement. The Participant shall have no
rights as a stockholder of the Company with respect to any shares covered by the
Option unless and until the Option vests, is properly exercised and shares of
Common Stock are issued.
3.    Vesting. One-third (1/3rd) of the Shares covered by this Option shall vest
and become exercisable on the day before each Vesting Date, provided the
Participant is continuously employed by a member of the Premier Group.
Notwithstanding the foregoing:
(a)    In the event that a Participant terminates employment due to being a Good
Leaver (as defined below) the portion of the Option that would have vested over
the following twelve month period had the Participant continued employment shall
immediately vest on the date of such employment termination. A Participant is a
“Good Leaver” on account of (i) terminating employment with the Premier Group
due to death, Disability or an Approved Retirement (as defined in Section 14
below) or (ii) the termination of the Participant’s employment with the Premier
Group Without Cause (as defined in Section 14 below) prior to a Change in
Control; and
(b)    In the event a member of the Premier Group (or a successor) terminates
the Participant’s employment with the Premier Group Without Cause or the
Participant terminates his employment with the Premier Group for Good Reason (as
defined in Section 14 below) within the twelve month period commencing upon a
Change in Control (as defined in the Plan), the Option shall vest in full.
Notwithstanding the above, vesting of the Option shall be prohibited to the
extent that it would violate applicable law.
4.    Term. The Option shall in all events expire not later than the tenth
(10th) anniversary of the Grant Date set forth above. If the Participant has a
termination of, or break in, employment prior to exercise or expiration of the
Option, the Participant’s rights to exercise the Option shall be determined
under the Option Rules set forth in Exhibit A, which shall be enforceable as if
set forth in this Award Agreement. Notwithstanding the foregoing, the unvested
portion of the Option as determined under Section 3 above shall expire and be
permanently forfeited upon employment termination with the Premier Group.
5.    Exercise of Option.

- 2 -    

--------------------------------------------------------------------------------




(a)    In General. Subject to Section 6 below, the portion of the Option that is
exercisable under this Award Agreement may be exercised in whole or in part by
the Participant upon notice to the Company in accordance with any form of
exercise that may be permitted under the Plan by the Committee, in its sole
discretion, which satisfies in full payment of the Option Price and applicable
withholding taxes. For avoidance of doubt, the Committee may, in its discretion,
require that the Option only be exercised using a net exercise (as described
under the Plan). Such notice shall be given in the manner prescribed by the
Company and shall specify the date of exercise and the number of shares being
exercised.
(b)    Exercise Suspension. The Committee may suspend the right to exercise the
Option during any period for which (i) there is no registration statement under
the Securities Act of 1933, as amended, in effect with respect to the Shares
issuable upon exercise of the Option, (ii) the Committee determines, in its sole
discretion, that such suspension would be necessary or advisable in order to
comply with the requirements of (A) any applicable federal securities law or
rule or regulation thereunder; (B) any rule of a national securities exchange,
national securities association, or other self-regulatory organization; or (C)
any other federal or state law or regulation (each an “Option Exercise
Suspension”). Notwithstanding the foregoing, no Option Exercise Suspension shall
extend the term of the Option in a manner that would result in the Option
becoming nonqualified deferred compensation subject to Section 409A of the Code.
6.    Compliance with Certain Obligations; Compensation Recovery. The Shares
subject to the Option shall be subject to forfeiture as a result of the
Participant’s violation of any obligations contained in any agreement between
the Company and the Participant relating to non-competition, non-interference,
non-solicitation and confidentiality (the “Employment Obligations”), and shall
be subject to being recovered under any compensation recovery policy that may be
adopted from time to time by the Company or any of its Affiliates. For avoidance
of doubt, compensation recovery rights to Shares shall extend to the proceeds
realized by the Participant due to the sale or other transfer of Shares. The
Participant’s prior execution of agreements containing the Employment
Obligations and confirmation of such obligations was a material inducement for
the Company’s grant of the Option under this Award Agreement.
7.    Taxes; Limitation on Excess Parachute Payments. The exercise of the Option
is conditioned on the Participant making arrangements reasonably satisfactory to
the Company for the withholding of all applicable federal, state, local or
foreign taxes as may be required under applicable law. The Participant shall
bear all expense of, and be solely responsible for, all federal, state, local or
foreign taxes due with respect to any payment received under this Award
Agreement. The Committee, in its sole discretion, may satisfy the Participant’s
withholding tax obligations by reducing the number of Shares to which the
Participant is entitled under the Award. Notwithstanding any other provision in
this Award Agreement to the contrary, any payment or benefit received or to be
received by the Participant in connection with a Change in Control or the
termination of employment (whether payable under the terms of this Award
Agreement or any other plan, arrangement or agreement with a member of the
Premier Group (collectively, the “Payments”) that would constitute a “parachute
payment” within the meaning of Section 280G of the Code, shall be reduced to the
extent necessary so that no portion thereof shall be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), but only if, by reason
of such reduction, the net

- 3 -    

--------------------------------------------------------------------------------




after-tax benefit received by the Participant shall exceed the net after-tax
benefit that would be received by the Participant if no such reduction was made.
Whether and how the limitation under this Section 7 is applicable shall be
determined under the Section 280G Rules set forth in Exhibit B, which shall be
enforceable as if set forth in this Award Agreement.
8.    Consent to Electronic Delivery. In lieu of receiving documents in paper
format, the Participant agrees, to the fullest extent permitted by law, to
accept electronic delivery of any documents that the Company may be required to
deliver (including, but not limited to, prospectuses, prospectus supplements,
grant or award notifications and agreements, account statements, annual and
quarterly reports, and all other agreements, forms and communications) in
connection with this and any other prior or future incentive award or program
made or offered by the Company or its predecessors or successors. Electronic
delivery of a document to the Participant may be via a Company e-mail system or
by reference to a location on a Company intranet site to which the Participant
has access.
9.    Administration. In administering the Plan, or to comply with applicable
legal, regulatory, tax, or accounting requirements, it may be necessary for a
member of the Premier Group to transfer certain Participant data to another
member of the Premier Group, or to its outside service providers or governmental
agencies. By accepting the Option, the Participant consents, to the fullest
extent permitted by law, to the use and transfer, electronically or otherwise,
of the Participant’s personal data to such entities for such purposes.
10.    Entire Agreement/Amendment/Survival/Assignment. The terms, conditions and
restrictions set forth in the Plan, this Award Agreement and the Prospectus,
constitute the entire understanding between the parties hereto regarding the
Option and supersede all previous written, oral, or implied understandings
between the parties hereto about the subject matter hereof. This Award Agreement
may be amended by a subsequent writing (including e-mail or other electronic
form) agreed to between the Company and the Participant. Section headings herein
are for convenience only and have no effect on the interpretation of this Award
Agreement. The provisions of this Award Agreement that are intended to survive a
Participant’s termination of employment shall survive such date. The Company may
assign this Award Agreement and its rights and obligations hereunder to any
current or future member of the Premier Group.
11.    No Right to Employment. The Participant agrees that nothing in this Award
Agreement constitutes a contract of employment with a member of the Premier
Group for a definite period of time. The employment relationship is “at will,”
which affords the Participant or a member of the Premier Group the right to
terminate the relationship at any time for any reason or no reason not otherwise
prohibited by applicable law. The Premier Group retains the right to decrease
the Participant’s compensation and/or benefits, transfer or demote the
Participant or otherwise change the terms or conditions of the Participant’s
employment.
12.    Transfer Restrictions. The Participant may not sell, assign, transfer,
pledge, encumber or otherwise alienate, hypothecate or dispose of the Option or
the Participant’s right under the Option to receive Shares, except as otherwise
provided in the Committee’s sole discretion consistent with the Plan and
applicable securities laws.

- 4 -    

--------------------------------------------------------------------------------




13.    Conflict. This Award Agreement is subject to the terms and provisions of
the Plan, including but not limited to the adjustment provisions under Section
12 of the Plan. In the event of a conflict between the Plan, this Award
Agreement and/or the Prospectus, the documents shall control in that order (that
is, the Plan, this Award Agreement and then the Prospectus).
14.    Definitions. For purposes of this Award Agreement, the following terms
shall be as defined below:
(a)    “Approved Retirement” shall mean a Participant’s voluntary resignation
from the Premier Group on or after attaining age 59 ½ or age 55 with 5 or more
years of service.


(b)    “Just Cause” means termination of the Participant’s employment with the
Premier Group by a member of the Premier Group as a result of conduct by the
Participant amounting to: (i) commission or omission of any act of dishonesty,
moral turpitude, fraud, embezzlement, theft, misappropriation, breach of
fiduciary duty, or breach of the duty of loyalty in connection with the
Participant’s employment with a Premier Group member or against any Premier
Group partner hospital, affiliated health care organization or customer; (ii)
willful misconduct, insubordination, or repeated refusal or unwillingness to
follow the reasonable directives of the Board of Directors / Managers of a
Premier Group member and/or the Participant’s Premier Group employer, the Chief
Executive Officer of the Participant’s Premier Group employer, or the
Participant’s immediate supervisor(s); (iii) willful action or inaction with
respect to the Participant’s performance of his or her employment duties that
constitutes a violation of law or governmental regulations or that causes a
Premier Group member to violate such law or regulation; (iv) a material breach
of any securities or other law or regulation or any Premier Group policy
governing inappropriate disclosures or “tipping” related to (or the trading or
dealing of) securities, stock or investments; (v) excessive absenteeism not
related to authorized sick leave, authorized family/medical leave, authorized
disability leave, authorized vacation, authorized military leave or other
authorized statutory leave within the parameters set forth in accordance with
Premier Group policies and procedures regarding the same; (vi) a conviction,
guilty plea or plea of nolo contendere by the Participant for any crime
involving moral turpitude or dishonesty or for any felony; or (vii) material
breach or violation of the terms of employment or other agreements to which the
Participant and one or more members of the Premier Group are party; or (viii)
breach or violation of material policies, rules, procedures or instructions of a
Premier Group member.


For purposes of this definition only, no act or failure to act by a Participant
shall be deemed “willful” if done or omitted to be done by the Participant in
good faith and with the reasonable belief that the Participant’s act or omission
was in the best interest of the Premier Group and consistent with Premier Group
policies and applicable law. Further, any act or failure to act based on and
consistent with (a) instructions pursuant to a resolution duly adopted by the
Board of Directors / Managers of a Premier Group member, (b) instructions of the
applicable Board Chair as authorized by such Boards, or (c) the advice of
Premier Group counsel shall be presumed to be done or omitted to be done by the
Participant in good faith and in the best interests of the Premier Group.


(c)    “Disability” means any of the following: (i) the Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental

- 5 -    

--------------------------------------------------------------------------------




impairment that can be expected to result in death or can be expected to last
for a continuous period of at least twelve months, or the Participant’s
entitlement to and receipt of disability benefits under a disability insurance
program that pays benefits on the basis of the foregoing definition; (ii) the
Participant is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of at least twelve months, receiving either (a) income
replacement benefits for a period of at least three months under an accident and
health plan covering employees of the Participant’s Premier Group employer, or
(b) disability benefits under a disability insurance program that pays benefits
on the basis of the foregoing definition; or (iii) the Participant is determined
to be totally disabled by the Social Security Administration or Railroad
Retirement Board.


(d)    “Good Reason” means a Participant’s resignation of employment from all
applicable members of the Premier Group due to: (i) a material reduction of the
Participant’s base salary without the Participant’s consent; (ii) a material
reduction in the Participant’s authority, duties or responsibilities without the
Participant’s consent, but excluding any such reductions made in good faith to
conform with applicable law or accounting/public company standards; or (iii) a
relocation of the Participant to a location outside a fifty (50) mile radius of
the Participant’s primary office location. In all instances, a Participant must
provide the Chair of the Board of Directors / Managers of the Participant’s
Premier Group employer (in the case of the CEO) or the CEO of the Participant’s
Premier Group employer (in the case of other Participants) written notice of the
asserted instances constituting “Good Reason” within ninety (90) calendar days
of the initial existence of the condition(s). Further, “Good Reason” shall not
mean or include resignation by a Participant for conditions (i) – (iii) if cured
or remedied by the appropriate Premier Group member(s) within thirty (30)
calendar days of receiving the Participant’s notice.


(e)    “Premier Group” shall mean the Company, its Subsidiaries and Affiliates.
(f)    “Termination Date” shall have the meaning set forth in Exhibit A.
(g)    “Without Cause” means a termination of the Participant’s employment with
the Premier Group by a member of the Premier Group for a reason other than
death, Disability or for Just Cause.
15.    Lock-up Restriction. The Participant agrees that, if the Company proposes
to offer for sale any Shares pursuant to a public offering under the Securities
Act of 1933 and if requested by the Company and any underwriter engaged by the
Company for a reasonable period of time specified by the Company or such
underwriter following the date of any prospectus, offering memorandum or similar
disclosure document used with respect to such offering (such period of time not
to exceed the lock-up period applicable to the Company for such proposed
offering), the Participant will not, directly or indirectly, offer, sell,
pledge, contract to sell (including any short sale), grant any option to
purchase, or otherwise dispose of any securities of the Company held by the
Participant or enter into any Hedging Transaction (as defined below) relating to
any securities of the Company held by the Participant.  For purposes of this
Section, a “Hedging Transaction” means any short sale (whether or not against
the box) or any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to any security (other than a

- 6 -    

--------------------------------------------------------------------------------




broad-based market basket or index) that includes, relates to or derives any
significant part of its value from the Shares.
16.    Governing Law. This Award Agreement shall be legally binding and shall be
executed and construed and its provisions enforced and administered in
accordance with the laws of the State of Delaware without regard to the
principles of conflicts of law thereunder.

- 7 -    

--------------------------------------------------------------------------------






EXHIBIT A - Option Rules
 
To Form of Stock Option Agreement
 
When you terminate covered employment
 
References to “you” or “your” are to the Participant. “Termination Date” means
the date on which you terminate employment with the Premier Group. “Terminate
employment” or “termination of employment” means the cessation of your
employment with the Premier Group.
If you terminate employment and immediately begin providing services as a
consultant or director for a member of the Premier Group, you shall not be
deemed to have terminated employment on the date on which your employment
terminates.
If you terminate your employment or if there is a break in your employment, your
Option may be cancelled before the end of the vesting period and the vesting and
exercisability of your Option may be affected.
The provisions in the chart below apply to the Option granted to you in this
Award Agreement under the Plan.
If any Option exercisability period set forth in the chart below would otherwise
expire during an Option Exercise Suspension, the Option shall remain exercisable
for a period of 30 days after the Option Exercise Suspension (as defined in
Section 5 of this Award Agreement) is lifted by the Company (but no later than
the original option expiration date, which is the tenth (10th) anniversary of
the Grant Date).
If:
 
Here’s what happens to Your Option:
 
 
 
You are a Good Leaver (as defined in Section 3(a))
 
Any portion of the Option which would have vested over the twelve months
following Termination Date immediately vests upon your termination. You may
exercise the vested portion of your Option for up to twelve months after the
Termination Date but no later than the original option expiration date.
 
 
 
We terminate your employment for Just Cause or you leave the Premier Group other
than as a Good Leaver prior to a Change in Control
 
Both the vested and unvested portions of your Option are immediately cancelled.








- 8 -    

--------------------------------------------------------------------------------




You take an approved personal leave of absence
 
For the first six (6) months of an approved personal leave, vesting continues.
If the approved leave exceeds six (6) months, vesting is suspended until you
return to work and remain actively employed for 30 calendar days, after which
time vesting will be restored retroactively. The vested portion of your Option
may be exercised during approved leave, but no later than the original option
expiration date. If you terminate employment for any reason during the first
year of an approved leave, the termination of employment provisions will apply.
If the leave exceeds one year, your Option will be cancelled immediately.



You are on an approved family and medical leave, military leave, or other
statutory leave of absence
 
Your Option will continue to vest on schedule, and you may exercise the vested
portion of your Option during the leave but no later than the original option
expiration date.





You are terminated involuntarily other than for Just Cause or you terminate your
employment for Good Reason, in either case, within one (1) year following a
Change in Control
 
Upon the Termination Date the unvested portion of your Option will vest
immediately, and you may exercise the vested portion of your Option for up to
twelve months from the Termination Date, but no later than the original option
expiration date.
 
 
 
While employed and at any time during the Restricted Period, you breach the
Agreement not to Compete
 
In addition to all rights and remedies available to the Company at law and in
equity, you will immediately forfeit any of your outstanding rights under this
Award Agreement.




- 9 -    

--------------------------------------------------------------------------------




Exhibit B – Section 280G Rules


To Form of Stock Option Agreement
 
When you receive benefits in connection with a Change in Control


The following rules shall apply for purposes of determining whether and how the
limitations provided under Section 7 are applicable to the Participant.
1.    The “net after-tax benefit” shall mean (i) the Payments (as defined in
Section 7) which the Participant receives or is then entitled to receive from
the Company or an Affiliate that would constitute “parachute payments” within
the meaning of Section 280G of the Code, less (ii) the amount of all federal,
state and local income and employment taxes payable by the Participant with
respect to the foregoing calculated at the highest marginal income tax rate for
each year in which the foregoing shall be paid to the Participant (based on the
rate in effect for such year as set forth in the Code as in effect at the time
of the first payment of the foregoing), less (iii) the amount of Excise Tax
imposed with respect to the payments and benefits described in (i) above.
2.    All determinations under Section 7 of this Award Agreement and this
Exhibit B will be made by an accounting firm or law firm that is selected for
this purpose by the Company’s Chief Executive Officer prior to a Change in
Control (the “280G Firm”). All fees and expenses of the 280G Firm shall be borne
by the Company. The Company will direct the 280G Firm to submit any
determination it makes under Section 7 of this Award Agreement and this Exhibit
B and detailed supporting calculations to both the Participant and the Company
as soon as reasonably practicable.
3.    If the 280G Firm determines that one or more reductions are required under
Section 7 of this Award Agreement, the 280G Firm shall also determine which
Payments shall be reduced (first from cash payments and then from non-cash
benefits) to the extent necessary so that no portion thereof shall be subject to
the excise tax imposed by Section 4999 of the Code, and the Company shall pay
such reduced amount to the Participant. The 280G Firm shall make reductions
required under Section 7 of this Award Agreement in a manner that maximizes the
net after-tax amount payable to the Participant.
4.    As a result of the uncertainty in the application of Section 280G at the
time that the 280G Firm makes its determinations under this Section, it is
possible that amounts will have been paid or distributed to the Participant that
should not have been paid or distributed (collectively, the “Overpayments”), or
that additional amounts should be paid or distributed to the Participant
(collectively, the “Underpayments”). If the 280G Firm determines, based on
either the assertion of a deficiency by the Internal Revenue Service against the
Company or the Participant, which assertion the 280G Firm believes has a high
probability of success or controlling precedent or substantial authority, that
an Overpayment has been made, the Participant must repay to the Company, without
interest; provided, however, that no loan will be deemed to have been made and
no amount will be payable by the Participant to the Company unless, and then
only to the extent that, the deemed loan and payment would either reduce the
amount on which the Participant is subject to tax under Section 4999 of the Code
or generate a refund of tax imposed under Section 4999 of the Code. If the 280G

- 10 -    

--------------------------------------------------------------------------------




Firm determines, based upon controlling precedent or substantial authority, that
an Underpayment has occurred, the 280G Firm will notify the Participant and the
Company of that determination and the amount of that Underpayment will be paid
to the Participant promptly by the Company.
5.    The Participant will provide the 280G Firm access to, and copies of, any
books, records, and documents in the Participant’s possession as reasonably
requested by the 280G Firm, and otherwise cooperate with the 280G Firm in
connection with the preparation and issuance of the determinations and
calculations contemplated by Section 7 of this Award Agreement and this Exhibit
B.







- 11 -    